United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1701
Issued: April 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2012 appellant, through his attorney, filed a timely appeal from a May 14,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a recurrence of disability on or
about July 27, 2004; and (2) whether appellant has established a brachial plexopathy condition as
a consequence of her employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated March 17, 2010, the
Board found that the reports from the referee physician, Dr. William Kirkpatrick, a Boardcertified orthopedic surgeon, were insufficient to resolve the conflict in the medical evidence.2
The Board found that Dr. Kirkpatrick did not provide a rationalized medical opinion with respect
to a recurrence of disability commencing July 27, 2004, or with respect to whether appellant
sustained a brachial plexopathy or ulnar neuropathy as a result of his employment injury.3 The
history of the case as provided in the Board’s prior opinion is incorporated herein by reference.
On return of the case record, OWCP selected Dr. Noubar Didizian, a Board-certified
orthopedic surgeon, as a referee physician. The record indicates that five physicians were
bypassed during the selection process, with a screenshot documenting the reasons each physician
was bypassed. The record also contains an ME023 appointment schedule report identifying
Dr. Didizian as the selected physician.
In a report dated October 20, 2010, Dr. Didizian provided a history and results on
examination. He reported that appellant had a positive Tinel’s at the wrist for the median nerve
bilaterally, with Phalen’s and compression tests negative. Dr. Didizian stated that the clinical
examination was negative for any evidence of brachial plexopathy or thoracic outlet syndrome.
He indicated that appellant had cubital tunnel syndrome bilaterally with some subluxation of the
ulnar nerves, which he opined was not related to the accepted carpal tunnel syndrome, as these
conditions were completely different. Dr. Didizian also stated, “It is my medical opinion that the
patient did not sustain any recurrence of total disability on [July 27, 2004] causally related to the
accepted employment injury of bilateral carpal tunnel syndrome.”
By decision dated January 6, 2011, OWCP found that appellant had not established a
recurrence of disability commencing July 27, 2004. It also found that the medical evidence did
not establish brachial plexopathy or ulnar neuropathies as employment related.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 13, 2011. By decision dated July 5, 2011, the hearing representative found that
Dr. Didizian did not provide a rationalized medical opinion with respect to whether there was an
employment-related brachial plexopathy. He found that the opinion was rationalized with
respect to ulnar neuropathies. The hearing representative did not specifically discuss
Dr. Didizian’s opinion as to a recurrence of disability commencing July 27, 2004. He directed
OWCP to prepare an amended statement of accepted facts (SOAF)4 and refer the case to
Dr. Didizian for an electromyogram/nerve conduction velocity (EMG/NCV) study and a
2

Docket No. 09-1270 (issued March 17, 2010).

3

OWCP accepted a bilateral carpal tunnel syndrome and bilateral median neuropathy as a result of employment
activity as a mail handler.
4

The hearing representative stated that the SOAF should include information provided by appellant as to rowing
activity, since appellant was concerned as to when he could return to such activity. In addition, OWCP was directed
to include information regarding appellant’s work duties and to omit information as to receipt of government
benefits.

2

supplemental report as to brachial plexopathy and a recurrence of disability commencing
July 27, 2004.
In a report dated September 20, 2011, Dr. Didizian stated that the EMG/NCV study
showed chronic, moderately severe carpal tunnel syndrome on the right and moderate carpal
tunnel syndrome on the left. He stated, “It is my medical opinion that the patient did not sustain
any total disability on [July 27, 2004] and he was capable of continuing to work. It is also
Dr. Didizian’s medical opinion that the patient does not have any brachial plexopathy as a
consequence of the accepted employment injury.”
By decision dated October 19, 2011, OWCP denied the claim for a recurrence of
disability commencing July 27, 2004. It also found that the brachial plexopathy condition was
not established as a consequence of the employment injuries.
Appellant requested a hearing before an OWCP hearing representative, which was held
on February 28, 2012. In a report dated December 16, 2011, the attending osteopath, Dr. Scott
Fried, opined that appellant remained disabled due to employment-related carpal tunnel
syndrome, median neuropathies and brachial plexopathies.
By decision dated May 14, 2012, the hearing representative found OWCP had properly
denied expansion of the claim to include brachial plexopathy and properly denied a 2004
recurrence of disability claim. The hearing representative stated that there was no rationalized
medical evidence in support of appellant’s claims and that Dr. Didizian represented the weight of
the medical evidence.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”5 OWCP regulations state that a recurrence of disability also means an
inability to work when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.”6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a modified position the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability. As part of this burden, the employee must show either a change in the nature and

5

20 C.F.R. § 10.5(x).

6

Id.

3

extent of the injury-related condition or a change in the nature and extent of the light-duty
requirements.7
In situations where OWCP secures an opinion from a referee examiner for the purpose of
resolving a conflict in the medical evidence under 5 U.S.C. § 8123(a), and the opinion requires
clarification or elaboration, OWCP has a responsibility to secure a supplemental report that
properly resolves the conflict.8
ANALYSIS -- ISSUE 1
As the prior Board decision indicated, there was a conflict in the medical evidence as to
the issue of an employment-related recurrence of disability on or about July 27, 2004. OWCP
selected Dr. Didizian as a referee physician to resolve the conflict. On appeal, appellant has
asserted that Dr. Didizian was not properly selected in accord with OWCP procedures.9 The
selection in this case was supported by an ME023 report identifying Dr. Didizian. In addition,
the record contains screen shots documenting the reasons any physician was bypassed prior to
the selection of Dr. Didizian. As the Board noted in K.S., such documentation is sufficient to
establish that OWCP met its obligation to properly select an impartial referee physician.10 The
Board finds Dr. Didizian was properly selected as a referee physician in this case.
Having established that Dr. Didizian was properly selected as a referee physician, the
issue is whether his reports properly resolved the conflict in the medical evidence. In the
Board’s prior decision, the requirement that a physician’s opinion must be accompanied by
medical rationale was clearly stated. With respect to a recurrence of disability as of July 27,
2004, Dr. Didizian stated, in both his October 20, 2010 and September 20, 2011 reports, that
appellant did not have a total disability as of July 27, 2004, but this opinion was not
accompanied by any supporting explanation or discussion of evidence that would constitute
medical rationale. He did not refer to evidence as to the time period in question and explain why
he did not believe there was a recurrence of total disability. OWCP should have asked
Dr. Didizian to provide the necessary medical rationale to support his opinion. As the Board
noted in its prior decision, OWCP has the responsibility to secure a rationalized medical opinion
from the referee physician on the issues presented.11

7

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
8

Phillip H. Conte, 56 ECAB 213 (2004).

9

At the time of the referral to Dr. Didizian, OWCP used the Physician Directory Service (PDS) to select a referee
physician. As of July 2011, the Medical Management Application was used to select a referee physician. Federal
(FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(December 2012).
10

Docket No. 12-184 (issued September 11, 2012) (ME023 and screen shots showing reasons for bypass were
sufficient to establish referee was properly selected from PDS). See also C.W., Docket No. 12-1211 (issued
November 15, 2012).
11

See Phillip H. Conte, 56 ECAB 213 (2004).

4

The Board accordingly finds that the case must again be remanded to OWCP.
Dr. Didizian should be asked to provide a supplemental report containing medical rationale with
respect to his opinions on the issues presented. If he is unable or unwilling to provide such a
report, OWCP should select another referee physician in accord with its procedures. After such
further development as OWCP deems necessary, it should issue an appropriate decision.
LEGAL PRECEDENT -- ISSUE 2
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.12 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.13
ANALYSIS -- ISSUE 2
As with the recurrence of disability issue discussed above, the case was referred to
Dr. Didizian to resolve a conflict in the medical evidence. In his October 20, 2010 report,
Dr. Didizian stated that the clinical examination was negative for evidence of a brachial
plexopathy. The hearing representative remanded the case for a rationalized opinion as to
whether a brachial plexopathy condition had developed as a consequence of the employment
injuries. In the September 20, 2011 report, Dr. Didizian discussed the results of current
EMG/NCV studies with respect to carpal tunnel syndrome, and then opines that appellant did not
have a brachial plexopathy as a consequence of the accepted employment injury. He did not
provide any explanation that would constitute a rationalized medical opinion on the issue.
The case will accordingly be remanded to OWCP to secure a rationalized medical
opinion on this issue as well, in accord with the above instructions. After such further
development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case must be remanded to OWCP for further development with
respect to both the recurrence of disability and consequential injury issues.

12

Albert F. Ranieri, 55 ECAB 598 (2004).

13

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: April 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

